Citation Nr: 1640587	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  10-13 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a dental disorder.  

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

4.  Entitlement to an initial evaluation in excess of 50 percent for PTSD prior to May 6, 2011.

5.  Entitlement to an initial evaluation in excess of 70 percent for PTSD on or after May 6, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from August 1978 to February 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and a September 2012 rating decision by the RO in Roanoke, Virginia.  In the April 2009 rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective from February 20, 2008.  The RO also denied service connection for obstructive sleep apnea and a dental disorder.  In the September 2012 rating decision, the RO denied service connection for asbestosis.  Jurisdiction was subsequently transferred to the RO in Portland, Oregon.

During the pendency of the appeal, in a June 2010 rating decision, the Waco RO increased the evaluation for PTSD to 50 percent effective from January 31, 2008.  In a December 2014 rating decision, the Portland RO increased the evaluation for PTSD to 70 percent effective from May 6, 2011.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran and his representative have not withdrawn the appeal for this issue in writing.  Therefore, the issue remains on appeal.  

The Veteran testified at a hearing before a Decision Review Officer (DRO hearing) in February 2010 and at a hearing before the undersigned Veterans Law Judge in June 2016.  Transcripts of those hearings have been associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into account those electronic records.  

The issues of entitlement to service connection for obstructive sleep apnea and to a higher initial evaluation for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 2016, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that they wanted to withdraw the appeal as to the issue of entitlement to service connection for a dental disorder.

2.  The Veteran has not been shown to currently have asbestosis.    


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran and his representative have been met for the issue of entitlement to service connection for a dental disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Asbestosis was not incurred din active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with a notification letter in November 2011, prior to the initial decision on the claim for service connection for asbestosis.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim for service connection for asbestosis and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  

The Board notes that the Veteran was not afforded a VA examination in connection with his claim for service connection for asbestosis; however, the Board finds that an examination is not warranted.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and, (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4) (2015). 

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, a VA examination is unnecessary to decide the claim for service connection for asbestosis, as such an examination would not provide any more pertinent information than is already associated with the claims file.  As will be explained below, the Veteran has not been shown to currently have asbestosis or any other respiratory disability.  Therefore, because there is no evidence of a current disability, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i).  

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in June 2016.  However, the Veteran and his representative elected not to provide testimony regarding the asbestosis claim.  Rather, they indicated that they only wanted to address the issue of entitlement to service connection for obstructive sleep apnea during that hearing.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


I.  Dental Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In the present case, on the record at the June 2016 hearing, the Veteran and his representative indicated that they intended to withdraw the appeal for the issue of entitlement to service connection for a dental disorder.  Thus, with regard to that issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that issue, and the appeal is dismissed.



II.  Asbestosis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.3.03(d).

There are no statutes specifically dealing with asbestos and service connection for asbestos-related diseases, and the Secretary of VA has not promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, asbestos-related diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VBA's Adjudication Procedure Manual.  In addition, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-00.

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  See VBA's Adjudication Procedure Manual (M 21-1).  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.

The Manual notes that asbestos particles have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed. Inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce plural effusion and fibrosis, pleural plaque, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  The Manual also notes that lung cancer associated with asbestos exposure originates in the lung parenchyma, rather than the bronchi. 

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch products and brake linings, manufacture and insulation of roofing and flooring materials, sheet and pipe products, and so forth.  High exposure to asbestos and the high prevalence of disease have been noted in insulation and shipyard workers.  This is significant considering that, during World War II, several million people were employed in shipyards and U.S. Navy Veterans were exposed to asbestos since it was used extensively in military ship construction.  Many of these people have only recently come in for medical attention because the latency period varies from 10 to 45 or more years between first exposure and development of the disease.  Also of significance is that the exposure to asbestos may be brief, (as little as a month or two) or indirect (bystander's disease).

The Manual goes on to say that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  It should be noted that the pertinent parts of the Manual guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in-service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

In this case, the Veteran's service treatment records include multiple periodic health evaluations and x-rays for the Navy's asbestos monitoring program.  A November 1984 x-ray was completely negative, and a January 1985 periodic health evaluation noted no crackles or wheezes.  A May 1986 periodic health evaluation also noted no crackles, wheezes, or other abnormalities.  In addition, a September 1991 x-ray was completely negative for pneumonoconiosis, and a periodic health evaluation at the same time found no crackles or wheezes.  A June 1994 periodic health evaluation further noted no respiratory distress, clubbing, cyanosis, crackles, or wheezes.  A January 1996 periodic health evaluation similarly noted no rales, crackles, or wheezes and found the Veteran's lungs to be normal.  A November 1997 x-ray was completely negative for pneumonoconiosis, and a February 1998 periodic health evaluation noted no rales, crackles, or wheezes.  During the Veteran's October 1998 separation examination, the examiner found the Veteran's lungs to be normal, but noted a history of asbestos exposure.  

The record before the Board contains no record of any diagnosis of or treatment for a respiratory disorder.  There is simply no medical evidence documenting any respiratory disorder during the appeal period or within close proximity thereto.

Moreover, his October 2012 notice of disagreement (NOD) and his August 2013 substantive appeal (VA Form 9), the Veteran noted his past asbestos exposure, but he did not report any current respiratory symptoms.  The also Veteran elected not to present any testimony regarding this issue at the June 2016 hearing.  While the Board acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), here, the Board finds that the Veteran's lay statements only relate to his past exposure and not any current symptoms.  Thus, there is also no lay evidence showing that he has a current disorder.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2014).  Thus, the threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  

Upon review of the lay and medical evidence of record, the Board concludes that the Veteran is not entitled to service connection for asbestosis.  As the evidence does not establish that the Veteran has a current diagnosis of a respiratory disorder, the Board finds that the Veteran is not entitled to service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim,"); see also Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency). 

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

The appeal for entitlement to service connection for a dental disorder is dismissed.

Service connection for asbestosis is denied.


REMAND

The Veteran has contended that he currently has obstructive sleep apnea that is secondary to his service-connected PTSD.  However, the evidence of record does not include a medical opinion addressing that theory of entitlement.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of the Veteran's obstructive sleep apnea.  

The Board further notes the RO has sent the Veteran notice letters in connection with his claims; however, those letters did not inform him of the evidence and information necessary to substantiate a claim on a secondary basis. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (failure by Board to enforce compliance with VA notice requirements of 38 U.S.C.A. § 5103(a) is remandable error).  In addition, the March 2010 statement of the case (SOC) and the June 2010 and December 2014 supplemental statements of the case (SSOC) did not include the provisions of 38 C.F.R. § 3.310.  Thus, the Veteran should be provided proper notice on remand.

The Board also notes that VA medical records dated in August 2014 indicated that the Veteran had moved from Colorado and wanted to continue his PTSD treatment in Oregon. It was noted that psychiatrist would focus on coordination of care, safety planning and risk assessment, psychoeducation, and cognitive behavior therapy and that a follow-up appointment would be scheduled in three months.  However, the claims file does not include any VA medical records pertaining to PTSD since that initial evaluation.  As such, it appears that there may be outstanding VA treatment records that are relevant to the issue of entitlement to a higher initial evaluation for PTSD.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the Veteran a notice letter in connection with his claim for service connection for obstructive sleep apnea.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined. 

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the service connection claim on both a direct and secondary basis.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for PTSD and obstructive sleep apnea.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file, to include any records dated since August 2014.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any obstructive sleep apnea that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's obstructive sleep apnea is related to his military service.  

He or she should also state whether it is at least as likely as not the Veteran's obstructive sleep apnea is caused or permanently aggravated by his service-connected PTSD.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2015), of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After the completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD. 

If the examiner is unable to distinguish between the symptoms associated with the service-connected PTSD and any symptoms associated with a nonservice-connected disorder, he or she must state so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


